Pottle, J.
1. A general express warranty of soundness may cover patent defects, if so intended; and parol evidence of such an intention is admissible. Civil Code, § 4140.
2. An agent authorized to sell mules in behalf of his principal has authority to agree with a purchaser that if a mule which appears to be sick does not recover, the seller will repay the purchase-money. Civil Code, §§ 3593, 3598; Johnson v. Renfroe, 73 6a. 139.
3. The evidence fully authorized the verdict, and there is no merit in any of the assignments of error set out in the motion for new trial. Several grounds of the motion, complaining of the admission of evidence, can not be considered, because it does not appear what objection was made to the evidence at the time it was offered. The court did not err in refusing to permit a witness to state that certain language set forth in a receipt for the purchase-money of the mules was put there for the purpose of relieving the seller of a warranty of soundness. If the contract of sale had ended and the seller had warranted the soundness of the mule, a limitation incorporated in the receipt would not be binding upon the purchaser. Since the receipt was unambiguous, it was not in *216any event admissible for the witness to state his conclusion as to the purpose and meaning of the language therein used.
Decided January 20, 1914.
Action for breach of contract; from city court of Atlanta — Judge Beid. September 13, 1913.
McClelland & McClelland, for plaintiffs in error.
T. E. Patterson, Moore & Pomeroy, contra.

Judgment affirmed.